In re: Jiles Ray James applying for writs of habeas corpus, certiorari, prohibition and mandamus.
Granted. See Order.
On considering the showing made by relator in his petition to this Court,
Ordered that the Honorable Enos C. McClendon, Jr., Judge, Twenty-Sixth Judicial District Court, Parish of Webster, grant to the relator an out of time appeal *599to this Court, returnable on a date to be fixed and that the said judge appoint an attorney to perfect his Bills of Exceptions (if any) and to prosecute the appeal granted to this relator.